                                           Case 3:20-cv-03291-JSC Document 36 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICIA KIDWELL-BERTAGNOLLI, et                    Case No. 20-cv-03291-JSC
                                         al.,
                                   8                    Plaintiffs,                          ORDER RE: MOTION FOR LEAVE TO
                                   9                                                         AMEND COMPLAINT
                                                 v.
                                  10                                                         Re: Dkt. No. 31
                                         COUNTY OF SONOMA, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Patricia Kidwell-Bertagnolli, Dwaye Bertagnolli, and Jane Besaw bring this

                                  14   wrongful death Section 1983 action following the death of Geoffrey Wise Bertagnolli while in

                                  15   Sonoma County Sheriff’s Office custody. The Court previously granted in part and denied in part

                                  16   Defendants’ motion to dismiss the complaint. (Dkt. No. 23.) Plaintiffs thereafter filed an

                                  17   amended complaint, which Defendants again moved to dismiss, and a motion for leave to file a

                                  18   second amended complaint. (Dkt. Nos. 30, 31.) After carefully considering the parties’ briefs and

                                  19   the relevant legal authority, the Court concludes that oral argument is unnecessary, see Civ. L.R.

                                  20   7-1(b), VACATES the November 5, 2020 hearing, and GRANTS the motion to amend the

                                  21   complaint and DENIES the motion to dismiss as moot.

                                  22                                              DISCUSSION

                                  23          Federal Rule of Civil Procedure 15(a)(2) states that a party may amend a pleading before

                                  24   trial “with the opposing party’s written consent or the court’s leave” and that the “court should

                                  25   freely give leave when justice so requires.” Though Rule 15(a) is “very liberal ... a district court

                                  26   need not grant leave to amend where the amendment: (1) prejudices the opposing party; (2) is

                                  27   sought in bad faith; (3) produces an undue delay in litigation; or (4) is futile.” AmerisourceBergen

                                  28   Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006). Undue delay cannot alone justify
                                           Case 3:20-cv-03291-JSC Document 36 Filed 10/26/20 Page 2 of 3




                                   1   the denial of a motion to amend. Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708,

                                   2   712–13 (9th Cir. 2001). The most important factor is prejudice to the opposing party. Zenith Radio

                                   3   Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330–31 (1971). A “determination should be

                                   4   performed with all inferences in favor of granting the motion.” Griggs v. Pace Am. Group, Inc.,

                                   5   170 F.3d 877, 880 (9th Cir. 1999).

                                   6          Plaintiffs seek leave to amend their complaint to (1) allege additional facts and plead

                                   7   claims for excessive force, integral participation, failure to intervene, battery, and additional

                                   8   theories of Monell liability; (2) remove their claims for deliberate indifference and violation of the

                                   9   Americans with Disabilities Act; and (3) dismiss claims against the Sonoma County Sheriff’s

                                  10   Office and Sheriff Essick in his official capacity. In the Court’s prior Order granting in part and

                                  11   denying part Defendants’ motion to dismiss, the Court prohibited Plaintiffs from pleading

                                  12   additional claims in their amended complaint without leave of the Court. Plaintiffs sought
Northern District of California
 United States District Court




                                  13   Defendants’ stipulation to the amendment, but Defendants declined to stipulate and instead filed

                                  14   the now pending motion to dismiss the First Amended Complaint. (Dkt. No. 31-1 at ¶¶ 2-4.)

                                  15          The Court concludes that amendment is proper here. First, there is no evidence of material

                                  16   prejudice to Defendants. See Owens, 244 F.3d at 712 (finding appellants suffered no prejudice

                                  17   when appellee amended its answer because there was no delay in proceedings or additional

                                  18   discovery required). The case is in its early stages and Plaintiffs sought Defendants stipulation to

                                  19   the amendment prior to Defendants’ filing of the pending motion to dismiss. That Defendants

                                  20   nonetheless elected to file the motion to dismiss was their own choice and any delay caused by

                                  21   amendment and likely further motion practice will not be significant. Likewise, that Defendants

                                  22   will have to conduct additional investigation into Plaintiffs’ expanded claims does not demonstrate

                                  23   prejudice where, as here, the case is in its early stages, no discovery has occurred, and the new

                                  24   claims all arise out of the same incident.

                                  25          Second, there is no evidence of bad faith. See Owens, 244 F.3d at 712 (finding no evidence

                                  26   of bad faith because appellee offered “substantial competent evidence” as to why it delayed in

                                  27   filing a motion to amend). While Plaintiffs could have sought leave to file the proposed amended

                                  28   complaint prior to filing their amended complaint on September 10, 2020, there is no suggestion
                                                                                          2
                                          Case 3:20-cv-03291-JSC Document 36 Filed 10/26/20 Page 3 of 3




                                   1   that they acted in bad faith in not doing so—as opposed to simply running out of time to do so.

                                   2          Third, there is no evidence of undue delay. Plaintiffs provided Defendants with the

                                   3   proposed amended complaint the same day they filed their amended complaint—21 days after the

                                   4   Court’s dismissal order. (Dkt. No. 31-1 at ¶ 2.)

                                   5          Finally, “a proposed amendment is futile only if no set of facts can be proved under the

                                   6   amendment to the pleadings that would constitute a valid and sufficient claim or defense.”

                                   7   Sweaney v. Ada County, 119 F.3d 1385, 1393 (9th Cir. 1997) (internal quotations omitted). “The

                                   8   proper test to be applied when determining the legal sufficiency of a proposed amendment is

                                   9   identical to the one used when considering the sufficiency of a pleading challenged under Rule

                                  10   12(b)(6).” Nordyke v. King, 644 F.3d 776, 788 n.12 (9th Cir. 2011), on reh’g en banc, 681 F.3d

                                  11   1041 (9th Cir. 2012) (internal citation and quotation marks omitted). The Court therefore “must

                                  12   accept as true all factual allegations in the [proposed] complaint,” as it would on a Rule 12(b)(6)
Northern District of California
 United States District Court




                                  13   motion. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945

                                  14   (9th Cir. 2014). Here, there is nothing to suggest that amendment of Plaintiffs’ complaint to add

                                  15   these allegations and claims would be futile; indeed, Defendants do not argue futility.

                                  16          Accordingly, the balance of factors supports granting Plaintiffs leave to amend under Rule

                                  17   15(a)(2).

                                  18                                             CONCLUSION

                                  19          For the reasons stated above, Plaintiffs’ motion to amend is GRANTED. Plaintiffs shall

                                  20   file the proposed amended complaint within 3 court days.

                                  21          Defendants’ motion to dismiss is DENIED as moot.

                                  22          This Order disposes of Docket Nos. 30 and 31.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 26, 2020

                                  25

                                  26
                                                                                                    JACQUELINE SCOTT CORLEY
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                          3
